Title: To James Madison from Hardin Burnley, 15 December 1787
From: Burnley, Hardin
To: Madison, James


Dr. Sir
Richmond Decr. the 15th. 1787
The Assembly have proceeded with so much tardiness that notwithstanding the length of time we have been convened our Journals furnish but little which would merit your attention. We have been more engaged in rejecting than in adopting the various political projects which have been proposed. The instalment plan was at first received with much seeming approbation. But ever since its first introduction its decline has been gradual & its death has at length become certain.
The scheme at present proposed to be substituted in its place is to this effect. When an execution is levied the property must be sold if it will command three fourths of its value, if not the Debtor will be suffered to replevy his property on giving bond & security for the Debt & Costs payable in twelve Months, if neither of these take place the property is to be sold at twelve months credit; in either of which Cases the bonds so taken will have the force of Judgments on which no appeal or replevy will be allowed. A Bill for the establishment of district Courts is now before the house. These two bills are intended as a kind of barter between the Creditor & Debtor & are to be so mutually dependant on each other that the fate of the one will determine that of the other. A Collection of pieces on the federal Constitution is just published by Davis one of which I should have inclosed you but am informed that Colo. Barbour has already done it. Another Collection is now on foot by Mr. Dixon. This I shall bring to Orange with me & shall be submitted to your perusal. It is [at] present expected that one half the tax on young Negroes & white tytheables will be taken off. Nothing will be done by this assembly which will injure the credit of public securities. With the highest esteem for yourself & family I remain Dr. Sir yr. Most Obt. Servt.
Hardin Burnley
